  Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 1 of 15 PageID# 137



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 UNITED STATES OF AMERICA

        v.                                            Case No. 1:18-CR-270

 EDWIN ANYAOKU,                                       Hon. Liam O’Grady
 a.k.a. “Mark,”
                                                      Hearing: October 25, 2019
                Defendant.



      GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
  MOTION TO DISMISS FOR LACK OF JURISDICTION AND IMPROPER VENUE

       The United States, by and through undersigned counsel, hereby submits its opposition to

defendant Edwin Anyaoku’s Motion to Dismiss for Lack of Jurisdiction and Improper Venue.

ECF Nos. 29, 31. The defendant seeks to dismiss the indictment based on the idea that although

the defendant was more than willing to send drugs to the United States—even offering to travel

here himself to receive the proceeds—the government improperly “manufactured” jurisdiction,

thereby entrapping the defendant and violating his due process rights. Alternatively, the defendant

asserts that the Eastern District of Virginia is the improper venue for this case, and he should be

prosecuted in New York because although no part of his conduct constituting the offense occurred

there, he understood that the heroin he was trafficking eventually would be imported into New

York. Both arguments fail, and the defendant’s motion should be denied.




                                                1
  Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 2 of 15 PageID# 138



   I.      FACTUAL AND PROCEDURAL BACKGROUND

        This case arises out of a Drug Enforcement Administration (DEA) investigation into heroin

traffickers in Africa and Europe. In that part of the world, heroin typically originates in Pakistan

or Afghanistan, then travels south through the southern part of Africa before being smuggled

elsewhere around the world. This investigation involved the use of a confidential source (CS) who

was at all times acting at the direction and under the supervision of DEA agents.

        In 2017, the CS was in communication with a heroin trafficker living in Belgium. During

this time, the trafficker in Belgium introduced the CS to the defendant as one of the Belgium-based

trafficker’s criminal associates. In October 2017, the CS called the defendant to tell him that the

CS was making arrangements to travel to Johannesburg, where the defendant resided, in order to

purchase heroin from the defendant.

        In early December 2017, the CS reached out to the defendant and asked if the defendant

would have “chocolate” (code for heroin) for the CS when he came to Johannesburg to meet; the

defendant confirmed that he would. The CS reached out again several days later, at which time

the CS and the defendant agreed that the cost per kilogram would be $15,000 in U.S. currency.

        On December 16, 2017, the CS told the defendant that the CS would be in Johannesburg

on Friday (December 19), and would have the money to purchase heroin. The defendant told the

CS that he would be ready.

        On December 19, the defendant met with the CS and told him that the heroin would be

ready the next day. It was at that point that the CS told the defendant that the heroin would travel

through Suriname and ultimately be imported into the United States in New York, making it clear

that the success of this transaction was tied to the resale of heroin in the United States. Thereafter,


                                                  2
  Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 3 of 15 PageID# 139



the CS told the defendant that he (the defendant) could invest in a subsequent, larger load of heroin,

which could be sold for $60,000 per kilogram in New York. The defendant responded that he

would “love” that. The defendant confirmed that his sources could supply larger quantities of

heroin for subsequent purchases.

       In the same conversation, the defendant assured the CS that the heroin was of good quality,

and the two continued to discuss a subsequent load of heroin. The CS told the defendant that, if

the defendant wanted to invest in a future load, the CS could either bring the proceeds to the

defendant in Johannesburg or give the proceeds to any associates the defendant might have in the

United States. The CS even offered to bring drug proceeds to Colombia or Brazil, but the

defendant cut him off and said no, the defendant had “a nephew in America. He can go anywhere.”

The CS responded, “Oh, okay. So I give it to him over there [in the United States],” and the

defendant responded, “Yeah, yeah, I fly out and come there.” From the outset, this subsequent

transaction involved the distribution of heroin for importation into, and resale within, the United

States. To suggest that the CS “wedged” the idea of sending drugs to the United States into an

otherwise completely foreign transaction is simply inaccurate.

       The following day, the defendant provided the CS with just over one kilogram of heroin in

exchange for $15,000, the agreed-upon price. The defendant gave the CS back $200 as an apology

for the delay.

       In January 2018, the CS called the defendant again and told him that the CS was gathering

money for a purchase of 23 to 24 kilograms of cocaine. The defendant and the CS negotiated

prices for a pending deal, which ultimately materialized in June 2018.




                                                  3
  Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 4 of 15 PageID# 140



       In early June 2018, the CS reached out to the defendant again to tell him that the CS would

be coming back to Johannesburg later that month with enough money to buy 27 kilograms of

heroin. The two agreed to meet again on June 19.

       On June 19, 2018, the CS met the defendant at a hotel in Johannesburg around lunchtime.

The defendant advised that he would bring a total of 29 kilograms of heroin, and that two of the

kilograms would belong to the defendant as his investment. During the conversation, the following

exchange occurred:

       CS:             So they’re gonna bring the stuff [heroin], everything they’re going to bring
                       it to Sierra Leone. From Sierra Leone will bring it to Conakry [Guinea]
                       because Conakry has direct containers to…

       Defendant:      To U.S.A.

       CS:             To New York. Yeah.

       The CS agreed to pay the defendant $14,000 per kilogram for the 27 kilograms. The CS

agreed to sell the defendant’s personal two kilograms for $67,000 each in New York, and charge

the defendant $9,000 per kilogram for a transportation fee; thus, the defendant expected to realize

a net profit of $58,000 per kilogram in the sale. The defendant agreed to bring the heroin to the

same hotel later that afternoon, around 4:00 pm.

       Then, around 4:00 pm, as the defendant and the CS had planned, the defendant and his two

accomplices showed up to the hotel with all 29 kilograms of heroin, which the defendant intended

to be imported into the United States through New York. The defendant was more than willing to

send heroin to the United States, and indeed, took several affirmative steps to effect that outcome.

As the courts have recognized, the government has a legitimate interest in identifying and




                                                   4
  Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 5 of 15 PageID# 141



prosecuting foreign drug traffickers willing to send narcotics to the United States for redistribution.

As such, the defendant’s motion to dismiss is meritless and should be denied.

   II.      ANALYSIS

   A. The Government Did Not “Manufacture” U.S. Jurisdiction

         The “manufactured jurisdiction” doctrine that the defendant invokes, which originated with

the case of United States v. Archer, 486 F.2d 670 (2d Cir. 1973), does not apply to his case. Archer

addressed the Travel Act, 18 U.S.C. § 1952(a)(3), which in relevant part prohibits the use of a

facility in interstate or foreign commerce to promote unlawful activity. In Archer, as well as in

United States v. Brantley, 777 F.2d 159 (4th Cir. 1985), and United States v. Coates, 949 F.2d 104

(4th Cir. 1991), the Fourth Circuit cases adopting the manufactured jurisdiction doctrine, law

enforcement agents manipulated instrumentalities of the offenses (telephones, or an undercover

gambling parlor) that were entirely outside of the defendants’ control in order to transform state

offenses into federal ones.

         Here, by contrast, the defendant argues that the government “manufactured” an American

crime by having the CS initiate the idea that the drugs would be sent to the United States. Mot. at

5. The extraterritorial drug trafficking statutes under which the defendant has been charged, 21

U.S.C. §§ 959 and 963, require proof that the defendant knew, intended, or had reasonable cause

to believe that the controlled substances at issue would be imported into the United States. 21

U.S.C. § 959(a). This element—a defendant’s knowledge of a United States nexus—is entirely

within defendant’s control. As a result, the defendant asks this Court to dismiss the indictment

against him based on the theory that simply because a government source told him that the drugs




                                                  5
  Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 6 of 15 PageID# 142



would end up in the United States, the government manufactured his state of mind out of whole

cloth. This is not the scenario the “manufactured jurisdiction” doctrine is designed to reach.

       The defendant correctly anticipates that the government will argue that United States v. Al

Kassar, 660 F.3d 108 (2d Cir. 2011), undermines the defendant’s claim of manufactured

jurisdiction, Mot. at 8, because that is precisely what it does. Al Kassar succinctly explains that

“if the government unilaterally supplies an essential element of a crime, the government has in

effect failed to prove that element as to the defendant”; however, “jurisdiction is not manufactured

if the defendant then takes voluntary actions that implicate the government-initiated element.” Id.

at 120 (emphasis added).

       Incredibly, the defendant argues that the government “lacks any evidence that” the

defendant “took voluntary actions targeting the United States after the CS wedged ‘New York’

into the conversation.” Mot. at 8. This argument is belied by the defendant’s actions after the CS

told him that the heroin would be imported into New York. The CS first told the defendant that

the heroin would be imported into the United States on December 19, 2017. Thereafter, the

defendant took several voluntary actions in furtherance of the conspiracy, including but not limited

to the following:

       •   In the same conversation on December 19, offered to sell the CS larger quantities of
           heroin;

       •   In the same conversation, offered to have his nephew, who lived in the United States,
           receive drug proceeds from the CS;

       •   In the same conversation, offered to personally travel to the United States to pick up
           drug proceeds;

       •   On the following day, distributed a kilogram of heroin to the CS in exchange for
           $15,000;


                                                 6
  Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 7 of 15 PageID# 143



        •   In January 2018, negotiated a deal with the CS for a significantly larger load of heroin,
            which the defendant understood to be intended for the United States;

        •   In June 2018, invested in two of his own kilograms of heroin for the CS to sell in the
            United States at a profit that the defendant himself would realize;

        •   On June 19, 2018, negotiated prices and transportation costs for the heroin that he
            understood to be going to the United States;

        •   On the same day, recruited two accomplices to transport the heroin to the designated
            meeting spot at a hotel in Johannesburg; and

        •   On the same day, showed up at the meeting spot with his two accomplices and a total
            of 29 kilograms of heroin that he believed would be imported and sold into the United
            States.

The defendant never expressed any hesitation or reluctance to send drugs to the United States. To

analogize this to a case in which law enforcement drove across state lines to place a phone call to

a target to generate interstate use of communications facilities (e.g., Archer or Coates) is a bridge

too far, at best.

        Indeed, the very cases upon which the defendant relies undermine his argument. For

example, the defendant cites United States v. Flores, No. S5 15 Cr. 765 (PAC), 2017 WL 1133430

(S.D.N.Y. Mar. 24, 2017) for the proposition that in drug importation cases, jurisdiction is not

manufactured where the defendant takes subsequent voluntary actions in furtherance of a

conspiracy targeting the United States. Mot. at 7 (quotations omitted). True enough. In Flores,

the defendants moved for a new trial on cocaine importation charges based on several grounds,

including the manufactured jurisdiction doctrine. As here, the defendants alleged that “references

to the United States were unilaterally supplied by persons working on behalf of the Government,

not the Defendants.” Flores, 2017 WL 1133430, at *2 (quoting Defs.’ Mot.). The court rejected

this argument out of hand, explaining that “[e]ven if the government unilaterally introduced the


                                                  7
  Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 8 of 15 PageID# 144



concept of targeting the United States, the unproved-element theory [manufactured jurisdiction]

still would not apply here because Defendants subsequently took a number of voluntary actions in

furtherance of the conspiracy.” Id. Such voluntary actions included “continuing to meet and

discuss the arrangement,” bringing drugs to a meeting, involving accomplices, and negotiating

deals. Id. As described above, these are precisely the kinds of voluntary actions the defendant

undertook in this case after the CS represented to him that the heroin would be transported to New

York. It is simply not the case that the government supplied the sole basis for the mens rea element

of this offense.

        The defendant would also contrast his case with that of United States v. Lau Tung Lam,

714 F.2d 209 (2d Cir. 1983). Mot. at 8. This, too, is unavailing. In Lau Tung Lam, as here, the

defendant was a heroin trafficker who, to the best of the government’s knowledge, had not

previously expressed interested in selling heroin in the United States. Id. at 210. And, as here, a

DEA informant approached the defendant and inquired about sending heroin to New York. Id.

Unlike Mr. Anyaoku, however, the defendant in Lau Tung Lam expressed “some hesitation” before

ultimately agreeing to participate in the scheme. Even so, the court recognized that “[t]he

Government has an entirely legitimate interest in identifying and apprehending [foreign] drug

dealers willing to bring narcotics to this country for sale,” and rejected the defendant’s attempt to

extend the “carefully limited holding” of Archer to the extraterritorial drug trafficking context. Id.

This court should do the same.

    B. The Defendant Was Not “Entrapped” into Trafficking Heroin

        Next, and relatedly, the defendant alleges that he was “entrapped” into trafficking thirty

kilograms of heroin intended for the United States because (a) “[t]he government . . . lacks proof


                                                  8
  Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 9 of 15 PageID# 145



beyond a reasonable doubt” that he was predisposed to commit the offense, or (b) the government

“manufactured” the element of the defendant’s intent. Mot. at 7. The latter argument is duplicative

of the argument regarding the manufactured jurisdiction doctrine—right down to the idea that the

CS “wedged” the U.S. nexus into the conversation. Compare Mot. at 4 to Mot. at 9. For the

reasons set forth above, this argument is meritless, and the government will not retread the same

ground.

        As to the defendant’s first theory of entrapment, however, the defense correctly cites the

proposition that once the defendant has shown that the government induced him to engage in

criminality, “the burden shifts to the government to prove beyond a reasonable doubt the

defendant’s predisposition to have engaged in the criminal conduct.” United States v. Young, 916

F.3d 368, 375–76 (4th Cir. 2019) (citing United States v. Jones, 976 F.2d 176, 179 (4th Cir. 1992)).

What the defense neglects to mention is that entrapment is an affirmative defense raised at trial,

not a basis to dismiss the indictment. United States v. Sligh, 142 F.3d 761, 762 (4th Cir. 1998);

United States v. Kendrick, 423 F.3d 803, 807 (8th Cir. 2005) (“As an affirmative defense,

entrapment is a question of fact generally left to the jury”) (internal citations omitted); see also

Mathews v. United States, 485 U.S. 58, 62 (1988) (a defendant is entitled to an entrapment

instruction at trial only where “there is sufficient evidence from which a reasonable jury could find

entrapment.”). Thus, if there were evidence that the government entrapped the defendant into

trafficking heroin to send to the United States, an entrapment defense provides no basis for

dismissal of the indictment. It should be raised at trial, if at all.

        Moreover, even if an entrapment defense could provide a basis to dismiss the indictment,

the defense also omits the corollary to the proposition set forth in Young, which is that


                                                    9
 Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 10 of 15 PageID# 146



“[p]redisposition ‘focuses upon whether the defendant was an unwary innocent or, instead, an

unwary criminal who readily availed himself of the opportunity to perpetrate the crime.’” Young,

916 F.3d at 376 (quoting Mathews, 485 U.S. at 63). The defendant concedes that he is a heroin

trafficker, see Mot. at 1, and does not dispute that he had ready access to wholesale quantities of

heroin for export from South Africa. And, when the CS told the defendant that he would send the

heroin to New York, the defendant expressed no hesitation or concern whatsoever. To the

contrary, the defendant said he would “love” to invest in a load of heroin going to the United

States, and told the CS that he had a family member who could receive drug proceeds. Even when

the CS offered to send proceeds to South America, the defendant cut him off and said that he (the

defendant) would travel to the United States to receive them. It is simply not the case that the

defendant was tricked, cajoled, or pressured to even a slight degree to directing a dangerous

controlled substance to the United States. To the contrary, the defendant was simply an “unwary”

heroin trafficker who “readily availed himself of the opportunity” to turn a profit in the United

States, one of the most lucrative drug markets in the world. Young, 916 F.3d at 376. The defendant

was not entrapped, and even if there were some question that he was, the indictment should not be

dismissed on this basis.

   C. Prosecution in the United States Does Not Violate the Defendant’s Due Process Rights

       The defendant also argues he cannot be tried in the United States consistent with the

requirements of the Due Process Clause of the Fifth Amendment because there were insufficient

intentional contacts with the United States to allow him to be fairly tried in the United States. The

defendant’s argument fails because the charged offenses properly include jurisdiction over the

defendant’s conduct and his due process rights are not violated for prosecuting him for such crimes.


                                                 10
 Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 11 of 15 PageID# 147



       As noted above, the statutes for which he has been charged proscribe the distribution of

controlled substances “knowing, intending, or having reasonable cause to believe” that they will

be imported into the United States. 21 U.S.C. § 959(a). Proof of that element alone would

presumptively establish a sufficient link to the United States to comport with the Due Process

Clause. See United States v. Ahmadi, 765 F. App'x 254 (9th Cir. 2019) (citing United States v.

Medjuck, 156 F.3d 916, 919 (9th Cir. 1998)).

       The defendant, however, cites United States v. Brehm, 691 F.3d 547 (4th Cir. 2012), for

the proposition that “[s]ome courts have, as a proxy for due process, requires a sufficient nexus

between the defendant and the United States, so that such application would not be arbitrary or

fundamentally unfair.” Mot. at 10 (quoting Brehm, 691 F.3d at 552). Notably, the defense omits

the outcome of Brehm, see 691 F.3d at 554, in which the Fourth Circuit affirmed the validity of

the U.S. prosecution of a South African defendant accused of assaulting a British citizen on a

NATO-operated military base in Afghanistan—a case implicating American interests far less

directly than this one.

       Nor does the defendant address the requirements of Brehm that the prosecution of an

extraterritorial offense be neither “arbitrary” nor “fundamentally unfair.” Id. at 553.   That is

because the prosecution of the defendant in the United States for trafficking in heroin he

understood to be going to the United States is neither of those things. This Court routinely sees

defendants extradited for extraterritorial drug trafficking. Furthermore, the Fourth Circuit has

explained the fairness prong in this context:

       Fair warning does not require that the defendants understand that they could be
       subject to criminal prosecution in the United States so long as they would
       reasonably understand that their conduct was criminal and would subject them to
       prosecution somewhere.

                                                11
 Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 12 of 15 PageID# 148



Id. at 554 (quoting Al Kassar, 660 F.3d at 119) (emphasis in original). The defendant reasonably

should have been under a similar understanding when it came to trafficking in wholesale quantities

of Pakistani heroin. Heroin trafficking is self-evidently criminal, and the enthusiasm for sending

such heroin to the United States that the defendant expressed should be sufficient to dispel any

surprise that he could be brought to the United States to face charges for the same.

   D. Venue Properly Lies in the Eastern District of Virginia

       Finally, the defendant argues that the case should be transferred to the Southern District of

New York because that is where the CS told him the heroin would be imported. At the outset, it

should be noted that the CS never specified that he intended to send heroin to Manhattan rather

than, say, Brooklyn, so even if transfer were appropriate, it’s not clear which district in New York

would be the appropriate transferee district.

       Moreover, the defendant’s claim that venue in this case properly lies in the Southern

District of New York is contrary to the plain language of the federal venue statute, 18 U.S.C.

§ 3238, and lacks any legal support.

       Section 959 makes it clear that the statute is designed to “reach acts of manufacture or

distribution committed outside the territorial jurisdiction of the United States.” 21 U.S.C. § 959(d).

For purposes of section 959, it does not matter where in the United States a defendant knew, or

intended, or had reasonable cause to believe that controlled substances would be imported, but

rather that they would be imported into the United States at all.

       Accordingly, the federal venue statute for extraterritorial offenses, 18 U.S.C. § 3238,

controls. That statute makes unequivocally clear that

       [t]he trial of all offenses begin or committed upon the high seas, or elsewhere out
       of the jurisdiction of any particular State or district, shall be in the district in which

                                                  12
 Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 13 of 15 PageID# 149



        the offender, or any one or two or more joint offenders, is arrested or is first
        brought; but if such offender or offenders are not so arrested or brought into any
        district, an indictment or information may be filed in the district of the last known
        residence of the offender or of any one of two or more joint offenders, or if no such
        residence is known the indictment or information may be filed in the District of
        Columbia.

Id. (emphasis added). Accordingly, the statute provides that venue “shall be” in the “district”

where the defendant is arrested or first brought. The statute does not provide for venue in the

district in which the defendant anticipated his drugs might end up.

        And yet, the defendant wants to have it both ways: on the one hand, he asserts that he “has

never been to the United States, never intended to sell drugs in the United States, and has never

imported drugs into the United States.” Mot. at 2. On the other hand, the defendant argues that

an “essential conduct element” of the conduct alleged occurred in New York, thus mandating

transfer to the Southern District of New York. Mot. at 13. This ignores the fact that section 959

itself makes it clear that it reaches conduct that, as in this case, is wholly extraterritorial. The only

link to New York is the defendant’s understanding of the point of entry for the heroin he sold to

the CS. He cannot credibly claim that his state of mind gives rise to any actual conduct occurring

in the Southern District of New York.

        United States v. Levy Auto Parts, 787 F.2d 946 (4th Cir. 1986), is not to the contrary. In

fact, in Levy Auto Parts, the court found that “[s]ubstantial activity in the District of Columbia was

contemplated, but venue could not have been laid in the District of Columbia on the basis of

contemplated activity which was frustrated before it began.” Id. at 952 (emphasis added). Here,

the conspiracy was completed before anything occurred in New York—again, because section

959(d) makes clear that such an offense is entirely extraterritorial and the venue requirements of

section 3238 apply. Because those requirements are met in this case, “the prosecution may proceed

                                                   13
 Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 14 of 15 PageID# 150



in [this] district, notwithstanding the possibility that the gravamen of the wrongdoing took place

elsewhere.” United States v. Smith, 452 F.3d 323, 334 (4th Cir. 2006). Venue is proper in the

Eastern District of Virginia, and the motion to transfer venue to the Southern District of New York

should be denied.

   III.      CONCLUSION

          For the foregoing reasons, this Court has jurisdiction over the defendant’s case; prosecution

in the United States does not violate the defendant’s due process rights, and venue is proper in the

Eastern District of Virginia based on black letter statutory law. The defendant’s motion to dismiss

the indictment for lack of jurisdiction and to transfer based on improper venue should be denied.

                                                Respectfully submitted,

                                                G. Zachary Terwilliger
                                                United States Attorney


                                                       /s/
                                                Katherine E. Rumbaugh
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                2100 Jamieson Avenue
                                                Alexandria, VA 22314
                                                Phone: (703) 299-3700
                                                Fax: (703) 299-3982
                                                Email: katherine.rumbaugh@usdoj.gov




                                                   14
 Case 1:18-cr-00270-LO Document 34 Filed 10/15/19 Page 15 of 15 PageID# 151



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of October 2019, I filed the foregoing with the Clerk

of Court using the CM/ECF system, which will automatically forward a notification of such filing

(NEF) to all counsel of record.




                                                   /s/
                                            Katherine E. Rumbaugh
                                            Assistant United States Attorney
                                            United States Attorney=s Office
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            Phone: 703-299-3700
                                            Fax: 703-299-3982
                                            Email: katherine.rumbaugh@usdoj.gov




                                               15
